Title: From George Washington to Richard Peters, 20 June 1777
From: Washington, George
To: Peters, Richard

 

Sir
Head Quarters Middle Brook 20th June 1777

I am favd with yours of the 16th. The Spears have come to hand, and are very handy and will be usefull to the Rifle Men. But they would be more conveniently carried if they had a sling fixed to them, they should also have a spike in the But end to fix them in the Ground and they would then serve as a rest for the Rifle. The Iron plates which fix the Spear head to the shaft should be at least eighteen inches long to prevent the shaft from being cut through with the stroke of a Horsemans Sword. Those only, intended for the Rifle Men, should be fixed with Slings and spikes in the end, those for the light Horse need neither—There will be 500 wanting for the Rifle Men, as quick as possible. Be pleased to send on all the Tin Cartridge Cannisters and have as many more made as possible, they will save an immense deal of Ammunition from damage. The Qr Masters of Troops have no more Rank than Qr Mr Sergeants. There is but one Qr Master to a Regiment, whose Business it is to provide necessaries for the Regiment at large. But as the Horse are generally divided, there is a necessity for a Qr Master to each Troop to provide Forage &ca whose pay is 15 dolls ⅌ Month.
I refer the Board to my letter to Congress for an account of Genl Howes return to Brunswick. I am &c.
